UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED: September30, 2012 COMMISSION FILE NUMBER 333-100979 LAPIS TECHNOLOGIES, INC. (Exact Name of Registrant as Specified in its Charter) Delaware 27-0016420 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 70 Kinderkamack Road, Emerson, New Jersey (Address of principal executive offices) (Zip Code) (201) 225-0190 (Registrant’s telephone number, including area code) n/a (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes oNo x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨No x As of November 14, 2012, there were 6,483,000 issued and outstanding shares of the Registrant’s Common Stock, $0.001 par value. EXPLANATORY NOTE In connection with the filing of this Quarterly Report on Form 10-Q (the “Report”) for the quarterly period ended September 30, 2012, Lapis Technologies, Inc. (the “Company”) is relying on Release No. 68224 issued by the United States Securities and Exchange Commission (the “SEC”), entitled “Order Under Section 17A and Section 36 of the Securities Exchange Act of 1934 Granting Exemptions from Specified Provisions of the Exchange Act and Certain Rules Thereunder,” which provides that filings by registrants unable to meet filing deadlines due to Hurricane Sandy and its aftermath shall be considered timely so long as the filing is made on or before November 21, 2012, and the conditions contained therein are satisfied. Certain of the Company’s legal counsel and members of the Company’s independent registered public accounting firm are located in New York, New York, and accordingly the Company was unable to file this Report by November 14, 2012 due to disruptions caused by Hurricane Sandy. TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Item 1.Financial Statements. 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 17 Item 3. Quantitative and Qualitative Disclosures about Market Risk. 23 Item 4. Controls and Procedures. 23 PART II - OTHER INFORMATION Item 1A.Risk Factors. 24 Item 6.Exhibits. 26 SIGNATURES 27 EXHIBIT INDEX 28 PART I - FINANCIAL INFORMATION Item 1.Financial Statements. LAPIS TECHNOLOGIES, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (US$ In Thousands) September 30, December31, (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Marketable securities - Trade account receivables Inventories Derivative asset - call options - Other account receivable Total current assets Property, plant and equipment, net Intangible assets, net - Long term deposit 42 22 Deferred income taxes 3 Total long term assets Total assets $ $ September 30, December31, (Unaudited) LIABILITIES AND EQUITY Short term bank credit and current portion of long term bankloans $ $ Current portion of long term notes and convertible debenture, netof discount Trade account payables Other account payables Derivative liability- put option - Deferred tax liabilities - Total current liabilities Long term loans from banks Long term notes convertible debenture net of discount Derivatives liabilities- warrants Accrued severance pay, net Deferred tax liabilities - Excess in losses of affiliated company - 41 Total long term liabilities Stockholders’ Equity: Preferred stock; $.001 par value, 5,000,000shares authorized, none issued and outstanding Common stock; $.001 par value, 100,000,000 shares authorized, 6,483,000 shares issued and outstanding 6 6 Additional paid in capital - - Accumulated other comprehensive income (loss) ) Retained earnings Lapis stockholders equity Noncontrolling interests - Total equity Total liabilities and equity $ $ 2 LAPIS TECHNOLOGIES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (US$ In Thousands, Except Earnings Per ShareData) (Unaudited) Nine monthsended September30, Three months ended September30, Revenues $ Cost of revenues 6, 017 Gross profit Operating expenses: Research and development 63 Selling and marketing 86 General and administrative Amortization of intangible assets 31 - 31 - Total operating expenses Income (loss) from operations ) Interest expense, net ) Other income 4 - - - Gain on bargain purchase - - Income before provision for income taxes Provision (benefit) for income taxes ) 76 ) 15 Equity in profit of affiliated company 41 - 58 - Net income Net loss attributable to non controlling interests ) - ) - Net income attributable to Lapis $ Earning per share attributable to Lapis Basic $ Diluted $ Weighted average common shares outstanding: Basic Diluted 3 LAPIS TECHNOLOGIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (US$ In Thousands, Unaudited) Nine monthsended September30, Three months ended September30, Net income $ Other comprehensive income (loss), net of tax: Currency translation adjustment ) ) ) Total comprehensive income (loss) ) Total comprehensive income attributable to the non-controlling interests ) - ) - Total comprehensive income (loss) attributable to Lapis $ ) 4 LAPIS TECHNOLOGIES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (US$ In Thousands) (Unaudited) Nine months ended September 30, CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation and amortization 54 Decrease in accrued severance pay, net ) ) Change in fair value of derivatives, net (3 ) Gain on bargain purchase ) - Equity in loss of affiliated company ) - Change in deferredtaxes, net ) (5
